Continuation Sheet for Advisory Action
Continuation of Box 12: The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance. 
Applicant again alleges that while Brennan teaches growing cells on the textured surface, Brennan does not teach that the orientation of the spaced features of the textures would determine a direction for cell growth. As an initial matter, it is noted that the functional limitation wherein “the texture determines a direction for cell growth” is broad as it does not limit to any directional relationship between the orientation of the texture and the direction of cell movement. As stated above, Brennan specifically highlights that cells grown on the texture migrate, and migration in any direction reads on the functional limitation wherein “the texture determines a direction for cell growth”. Applicant highlights that in paragraph [0109], Brennan teaches that their product generally deters from bioadhesion, but that it can also be used such that the product to promotes biadhesion. Applicant concludes that promoting bioadhesion is not promoting growth or migration. The examiner did not allege bioadhesion is the same as growth or migration. Paragraph [0159] of Brennan, which is cited both in the rejection and quoted by the applicant in the instant reply, specifically teaches how the topographical surface directs the ability and direction of movement of organisms on the surface, and therefore this paragraph specifically teaches this claimed feature. Applicant continues by providing their analysis of paragraph [0159] and Figure 1 of Brennan, alleging that Brennan only teaches organisms or cells trying to colonize the surface would have a better opportunity to do so along the direction of larger grooves compared to smaller ones. However, again, Brennan specifically states in the cited portion that “[t]he degree of freedom for movement relates to the tortuosity of the surface and refers to the ability of an organism (e.g. Ulva spore or barnacle) to follow recesses (i.e., grooves) between features within the topographical surface”. Brennan continues by highlighting that with some features “movement is only allowed in one coordinate” while with other features “a pattern where an organism traveling in a channel between two raised features can, upon 
Applicant alleges that while the secondary reference Nikkhah does also teach migration, orientation, and changes in cellular aspect ratio on textured surfaces, that Nikkhah does not teach a texture with the same structure as the claimed product. However, as stated above, the rejection is over the product of Brennan, not the product taught by Nikkhah, and therefore this argument is not persuasive. Applicant continues by alleging that Nikkhah teaches away from Brennan’s product since Nikkhah teaches cells had the greatest migration speeds on products with smaller features and applicant alleges that Brennan advocates for larger features. As an initial matter, as shown above in Figure 1A of Brennan, Brennan exemplifies the use of features 
Applicant highlights data in the specification wherein they observed that cells on features that have larger spacing, 5 micrometers versus 2 micrometers, have an increased aspect ratio (pointing to Figure 3 of the specification). Applicant alleges that “this synergy is disclosed by neither Brennan nor Nikkhah”, and alleges that it is an unexpected result. This argument pertains to the line of the independent claim 1 which states “wherein an average cellular aspect ratio increases with an increase in average length of the spaced features of the texture”. This line limits to a comparison between products and not limit to the claimed product having increasing in average length of the spaced features on the claimed texture. It is further noted that the claim broadly limits to the spacing of the features being anywhere from “about 10 nanometers to about 200 micrometers”. Since both the 5 micrometer and 2 micrometer spacing read on the spacing of the claimed product and therefore it appears that applicant is comparing different embodiments of the claimed product in this figure. The figure and experiment however do not show how there are any unexpected results of the claimed product compared to the product of Brennan in view of Nikkhah. Again, as stated above, Brennan’s textured product appears to be structurally identical to the claimed product and the applicant has not pointed to any structural differences between Brennan’s textured substrate and the claimed product. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653